Citation Nr: 0834685	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a hearing 
before the Board at the RO in Louisville, Kentucky.

The veteran submitted a VA Form 9 in July 2008 in which he 
indicated that he wanted to have a hearing before the Board 
at a local VA office.  His representative also submitted a 
motion to remand for a travel board hearing in September 
2008.  
The veteran has not yet been provided such a hearing.  The 
failure to afford the veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a hearing 
before the Board at that RO in Louisville, Kentucky.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with his request.  The 
veteran should be notified in writing 
of the date, time, and location of the 
hearing. After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, 
in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

